Citation Nr: 1704652	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  04-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board last considered this matter in September 2016, when it remanded for additional development.  Specifically, the Board instructed the RO to make efforts to obtain copy of a January 2010 addendum private medical opinion that appeared to be missing from the claims file.  Shortly after Board remand, the Veteran's attorney submitted copy of the aforementioned medical opinion.  

The Veteran and his spouse testified at a May 2004 DRO hearing.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence supports a finding that the Veteran's diagnosed schizophrenia, residual type, is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for schizophrenia, residual type, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant issue.  Inasmuch as the determination below regarding a psychiatric disorder constitutes a full grant of the issue, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran has reported mental health symptoms since service.  See May 2004 DRO hearing transcript at 5.  His spouse has stated that the Veteran engaged in bizarre behavior after returning from service.  Id. at 8.

The Veteran has indicated that he developed mental health symptoms (described as nervousness and depression) during a three month period in 1953, during which he has hospitalized for smallpox.  See statements from July 2003 and November 2003; May 2004 DRO hearing transcript at 4.  Service treatment records show that the Veteran was hospitalized and treated for smallpox in 1953.  The Veteran has also stated that his mental health symptoms were later aggravated by service as an infantry watchman in the Korean DMZ.  See November 2003 statement.  He indicated that his "nerves" were severely affected at the time of discharge but did not report them at his 1954 separation examination because he wanted to get out of service.  See November 1998 DRO hearing at 6 (for different appeal).

Service treatment records do not show complaints of, or treatment for, mental health symptoms.  His separation examination is silent in that regard, too.  The earliest evidence of a mental health diagnosis is an August 1970 VA psychiatric examination, which shows a diagnosis of schizophrenic reaction, paranoid type.  An August 1972 VA psychiatric examination shows a similar diagnosis.

The Veteran has stated that he received treatment for his mental health disability at a local health facility during the 1970s and, thereafter, from a private provider.  When asked about the availability of relevant treatment records, the Veteran stated that he tried to obtain them but was told that they had been destroyed.

VA treatment records show mental health treatment since the late 1990s.  Such treatment records show diagnoses of depression, anxiety, and dementia.  See, e.g., VA treatment records received September 29, 2016 (in Virtual VA).  VA examinations from March 1996 and April 2001 show diagnoses of anxiety not otherwise specified with some depression, and depressive disorder not otherwise specified, respectively.  As discussed below, a July 2009 VA examination shows diagnoses of recurrent major depression and vascular dementia.

In September 2008, the Veteran submitted an August 2008 medical opinion from a private psychologist.  Based on a review of the Veteran's record, the author diagnosed schizophrenia, residual type, and concluded that the Veteran had prodromal symptoms of schizophrenia at the time of his discharge from service.  See also January 2010 addendum opinion from the same psychologist.  In essence, the author concluded that the Veteran had a prodromal phase of schizophrenia that preceded his 1970 diagnosis.  She opined that the Veteran's reported symptoms of emotional disturbance at the time of discharge from service, viewed retrospectively, are most reasonably interpreted as prodromal symptoms of schizophrenia.  

In light of the August 2008 medical opinion, a VA medical opinion was obtained.  The July 2009 VA examination report shows diagnoses of major depression, recurrent, and vascular dementia.  The examiner opined that the Veteran's current mental disorder is not related to symptoms or treatment for smallpox in service or any other aspect of service.  In his rationale, the examiner indicated that there was no evidence of mental health treatment in service; further, there was a 16-year gap between the Veteran's separation from service and his first mental health diagnosis.  The VA examiner dismissed the August 2008 medical opinion as speculative in its conclusion that the Veteran had schizophrenia or that it manifested in service.

Following the July 2009 VA examination, the author of the August 2008 medical opinion issued an addendum opinion in support of her initial conclusions.  See January 2010 addendum opinion.  In it, the author reasserted that the Veteran's symptoms in and around 1970 appeared to be chronic and consistent with a diagnosis of schizophrenia, even though it was originally diagnosed as a schizophrenic reaction.  The author further reiterated her retrospective opinion that early signs of schizophrenia were present at the time of discharge.

The Veteran is competent to report a history of mental health symptoms in service.  Resolving any doubt in favor of the Veteran, the Board accepts his lay statements about emotional disturbance during service and her wife's statements about bizarre behavior right after service as credible evidence of such symptoms.  

Further, the Board finds that the August 2008 private medical opinion and January 2010 addendum have more probative value than the July 2009 VA opinion.  In this regard, the Board notes that the July 2009 VA opinion relies overwhelmingly on the absence of evidence of treatment to rule out a connection to service.  In contrast, the August 2008 private opinion shows adequate consideration of both the evidence of record and the applicable medical literature, and sound reasoning.

Resolving any doubt in favor of the Veteran, the Board finds that the evidence shows a current diagnosis of schizophrenia, residual type.  It further finds that the Veteran's schizophrenia manifested during his period of active service.  Therefore, service connection for schizophrenia, residual type, is warranted.


ORDER

Entitlement to service connection for schizophrenia, residual type, is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


